DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed April 1, 2021.
	Claims 1-10 are pending.  Claims 11-20 are withdrawn due to an Election/Restriction Requirement.  Claim 1 is independent. 
Election/Restrictions
	Applicant’s election of Species I, Claims 1-10 in the reply filed September 7, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP 818.01(a)).
	MPEP 801.01 defines “traverse” and “a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.  The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.”  Although applicant designated their election as “with traverse,” applicant incompletely responded to the restriction.
	Applicant argued, however, that “the Office Action does not support an Election of Species Requirement between claims 1-10, 11-15, and 16-20,” see Applicant’s Remarks page 8.  Applicant did not argue reasons why these species are obvious variants, and why there is not a search and/or examination burden for the patentably distinct species.
	Thus, applicant’s election is deemed without traverse because applicant’s arguments does not distinctly and specifically point out the supposed error in the restriction made.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on April 19, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on April 1, 2021.  This IDS has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (U.S. 2020/0133835) in view of Lee et al. (U.S. 2019/0129655; hereinafter “Lee”).
	Regarding independent claim 1, Yeh teaches an operating method (Fig. 10) of a storage device (Fig. 1), the method comprising:
	reading a wear-out pattern of a memory block (Fig. 10: step S1003);
	selecting an operation mode corresponding to the wear-out pattern using the controller (Fig. 10: step S1005 will be selected if S1003 is equal “Yes” or step S1007 will be selected if S1003 is equal “No”); and
	transmitting the operation mode to the non-volatile memory device using the controller (see page 7, par. 0082).
	However, Yeh is silent with respect to the controller determined the memory block is a re-use memory block of a non-volatile memory device.
	Similar to Yeh, Lee teaches an operating method of a storage device comprising the step of selecting an operation mode corresponding to the wear-out pattern using a controller (Fig. 7: step S130).
	Furthermore, Lee teaches the step of reading a wear-out pattern of a memory block (Fig. 7: step S120) when a controller determines the memory block is a re-use memory block of a non-volatile memory device (Fig. 7: step S110; see also page , par. 0041).
Since Lee and Yeh are from the same field of endeavor, the teachings described by Lee would have been recognized in the pertinent art of Yeh.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with the teachings of Yeh for the purpose of improve the reliability of the storage device, see Lee’s page 3, par. 0048.
Regarding claim 2, Yeh in combination with Lee teaches the limitations with respect to claim 1.
Furthermore, Lee teaches wherein the wear-out pattern is stored in a meta region of the non-volatile memory device or in the memory block of the non-volatile memory device (“invalid block has the invalid pattern,” see pages 5-6, par. 0093).
Regarding claim 3, Yeh in combination with Lee teaches the limitations with respect to claim 1.
Furthermore, Lee teaches wherein the wear-out pattern includes information on charge loss or charge gain of the memory block (see page 5, par. 0092).
Regarding claim 4, Yeh in combination with Lee teaches the limitations with respect to claim 1.
Furthermore, Yeh teaches wherein the selected operation mode includes an advanced operation mode for improving reliability (see page 7, par. 0082).
Regarding claim 5, Yeh in combination with Lee teaches the limitations with respect to claim 1.
Furthermore, Lee teaches wherein, in a program operation, a read operation, or an erase operation, the advanced operation mode varies a word-line recovery level, differently from normal operation mode, according to the wear-out pattern (see page 9, par. 0139-0142).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and Lee as applied to claim 1 above, and further in view of Sanuki (U.S. 2020/0286842).
Regarding claim 8, Yeh in combination with Lee teaches the limitations with respect to claim 1.
The combination is silent with respect to the details of the non-volatile memory device includes a memory cell region and a peripheral circuit region, the memory cell region has a first metal pad, and the peripheral circuit region has a second metal pad and is vertically connected to the first metal pad through the second metal pad, and the first metal pad is connected to the second metal pad by a bonding method.
However, it is known for non-volatile memory devices to includes a memory cell region and a peripheral circuit region and is obvious as follow:
Sanuki teaches a non-volatile memory device (Fig. 1) includes a memory cell region (Fig. 1: 1) and a peripheral circuit region (Fig. 1: 2),
the memory cell region has a first metal pad (Fig. 1: 41), and
the peripheral circuit region has a second metal pad (Fig. 1: 37) and is vertically connected to the first metal pad (Fig. 1: 41) through the second metal pad (Fig. 1: 37), and
the first metal pad is connected to the second metal pad by a bonding method (see page 1, par. 0021).
Since Sanuki, Lee and Yeh are from the same field of endeavor, the teachings described by Sanuki would have been recognized in the pertinent art of Yeh in combination with Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sanuki with the teachings of Yeh in combination with Lee for the purpose of obtain efficient semiconductor chips, see Sanuki’s page 1, par. 0003.
Regarding claim 9, Yeh in combination with Lee and Sanuki teaches the limitations with respect to claim 8.
Furthermore, Sanuki teaches wherein the memory cell region is on a first wafer (see page 2, par. 0033), and
wherein the peripheral circuit region is on a second wafer different from the first wafer (see page 2, par. 0033).
Regarding claim 10, Yeh in combination with Lee and Sanuki teaches the limitations with respect to claim 8.
Furthermore, Sanuki teaches wherein an extension direction of a first plug corresponding to the first metal pad and an extension direction of a second plug corresponding to the second metal pad are opposite to each other (see page 2, par. 0027-0028).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 6, there is no teaching or suggestion in the prior art of record to provide the recited steps of performing a patrol read operation for the memory block before the memory block is reused, and determining whether a reclaim is necessary as a result of the patrol read operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825